NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



JOHN M. KILGORE,                               )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D17-2164
                                               )
DENISE A. DOUGLAS, as personal                 )
representative of the Estate of                )
Dreka Andrews; BANK OF NEW                     )
YORK MELLON, f/k/a BANK OF NEW                 )
YORK, as trustee for the                       )
Certificateholders of the CWABS, Inc.,         )
Asset-backed Certificates, Series              )
2006-18; and REXANNE SMITH a/k/a               )
REXANNE SMITH WILLIAMS,                        )
                                               )
              Appellees.                       )
                                               )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.

John. M. Kilgore, pro se.

T. Patton Youngblood, Jr., of Youngblood
Law Firm, St. Petersburg, for Appellee
Denise A. Douglas.

David Rosenberg of Robertson,
Anschutz & Schneid, P.L., Boca Raton,
for Appellee Bank of New York Mellon.

No appearance for Rexanne Smith.
PER CURIAM.


           Affirmed.


CASANUEVA, VILLANTI, and BLACK, JJ., Concur.




                                    -2-